Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
When McDonnell the grantor of the defendant, went into possession by license or permission of the plaintiff’s agent, his possession became that of the plaintiff—and upon this prior possession, the latter is entitled to recover. In Adams on Ejectment, the rule in such cases is laid down thus:—“It has already been observed, that possession is prima facie evidence of ownership ; and as between two parties who rely upon possession solely, the presumption is in favor of the first possessor ; so that proof of possession by a claimant, however short, will entitle him to recover, unless the defendant can account for such possession, or show a prior possession or title in himself, or a third person.”
It only remains to add, that the new trial upon the affidavits filed wan properly denied.